DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on December 01, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     With respect to claim 1, applicant argues that the combination of Aritomi’058 and Yamada’184 does not teach “the short-range wireless communicator and the operation key for power saving are arranged outside the display on the operation panel and outside a width area of the display in a first direction as a width direction of the display” Examiner disagrees with applicant’s argument because since Aritomi’058 has suggested that the short-range wireless communicator and the operation key are arranged outside the display in width direction of the operation panel (Fig.4B) and Yamada’184 teaches that the NFC communicator (Fig.4, item 261) and the power saving button (Fig.4, item 225) are arranged in the operation portion (Fig.4, item 63). As a result, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a power saving button in the operation portion which includes the button “A”, the button “Start” and the NFC 45 shown in Fig.4B in Aritomi’058 (the short-range wireless communicator and the operation key for power saving are arranged outside the display on the operation panel 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058 and Yamada’184 to include a power saving button in the operation portion which includes the button “A”, the button “Start” and the NFC 45 shown in Fig.4B in Aritomi’058 (the short-range wireless communicator and the operation key for power saving are arranged outside the display on the operation panel and outside a width area of the display in a first direction as a width direction of the display) because this will allow the printer to switch to power saving mode more effectively.
Response to Amendment
The amendment to the claims received on December 01, 2020 has been entered.
The amendment of claims 1 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable Aritomi’058 (US 2014/0233058), and further in view of Yamada’184 (US 2017/0017184) and Ricoh Connector app Configure NFC Tag on MFP.
     With respect to claim 1, Aritomi’058 teaches an image forming apparatus (Fig.2), comprising: 
     an operation panel (Fig.4B, item 160) comprising: 
     a short-range wireless communicator (Fig.4B, item 45) that performs wireless communication with a mobile terminal (Fig.4A, item 2) that is in proximity (paragraph 74); 
      an operating key [regarding to the button “A” and the button “Start” shown in Fig.4B] that receives operational instructions from a user; 
     a display (Fig.4B, item 420); wherein 
     Aritomi’058 does not teach the short-range wireless communicator is directly adjacent to the operating key and is arranged closer to a side of a user who operates the operation panel than the operating key; and the short-range wireless communicator and the operation key for power saving are arranged outside the display on the operation panel and outside a width area of the display in a first direction as a width direction of the display; at least a portion of the short-range wireless communicator is arrange in an operation area which is within the width area of the display in a second 
     Yamada’184 teaches the short-range wireless communicator is directly adjacent to the operating key and is arranged closer to a side of a user who operates the operation panel than the operating key [as shown in Fig.4, the NFC 261 is directly adjacent to the operating keys and is arranged closer to a side of a user who operates the operation panel than the operating key];
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aritomi’058 according to the teaching of Yamada’184 to arrange the NFC communicator closer to the operator because this will allow the user’s mobile terminal and the MFP to establish communication more easier.
     The combination of Aritomi’058 and Yamada’184 does not teaches the short-range wireless communicator and the operation key for power saving are arranged outside the display on the operation panel and outside a width area of the display in a first direction as a width direction of the display; at least a portion of the short-range wireless communicator is arrange in an operation area which is within the width area of the display in a second direction orthogonal to the first direction; and the short-range wireless communicator is arranged at a bottom edge of the operation area.
      Since Aritomi’058 has suggested that the short-range wireless communicator and the operation key are arranged outside the display in width direction of the operation panel (Fig.4B) and Yamada’184 teaches that the NFC communicator (Fig.4, item 261) and the power saving button (Fig.4, item 225) are arranged in the operation portion 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058 and Yamada’184 to include a power saving button in the operation portion which includes the button “A”, the button “Start” and the NFC 45 shown in Fig.4B in Aritomi’058 (the short-range wireless communicator and the operation key for power saving are arranged outside the display on the operation panel and outside a width area of the display in a first direction as a width direction of the display) because this will allow the printer to switch to power saving mode more effectively.
     The combination of Aritomi’058 and Yamada’184 does not teach at least a portion of the short-range wireless communicator is arrange in an operation area which is within the width area of the display in a second direction orthogonal to the first direction; and the short-range wireless communicator is arranged at a bottom edge of the operation area.
     Ricoh Connector app Configure NFC Tag on MFP teaches at least a portion of the short-range wireless communicator is arrange in an operation area which is within the 
    PNG
    media_image1.png
    232
    399
    media_image1.png
    Greyscale
the NFC which is being circled is arranged in an operation area which is within the width area of the display in a second direction orthogonal to the first direction]; and 
     the short-range wireless communicator is arranged at a bottom edge of the operation area [as shown in image, 
    PNG
    media_image1.png
    232
    399
    media_image1.png
    Greyscale
the NFC which is being circled is arranged at a bottom edge of the operation area].
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058 and Yamada’184 according to the teaching of Ricoh Connector app Configure NFC Tag on MFP to replace with NFC (Fig.4B, item 45 in Aritomi’058) with the portable NFC as disclosed in Ricoh Connector app Configure NFC Tag on MFP to arrange the portable 
     With respect to claim 3, which further limits claim 1, Aritomi’058 teaches wherein the operating key of the operation panel is one of a plurality of keys (Fig.4B), and the short-range wireless communicator (Fig.4B, item 45 ) is provided on an arrangement direction of the plurality of keys (Fig.4B).
     With respect to claim 4, which further limits claim 1, the combination of Aritomi’058 and Ricoh Connector app Configure NFC Tag on MFP does not teach wherein the short-range wireless communicator is provided on an inclined portion that is inclined upward from the near side to an interior side of the operation panel; and the operation key is arranged on an inclined portion with a different inclination angle other than that of the inclined portion on the operation panel.
    Ikeno’353 teaches wherein the short-range wireless communicator (Fig.4, item 261) is provided on an inclined portion that is inclined upward from the near side to an interior side of the operation panel (Fig.3 and Fig.4); and the operation key (Fig.4, item 225) is arranged on an inclined portion with a different inclination angle other than that of the inclined portion on the operation panel (Fig.3 and Fig.4).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058 and Ricoh Connector app Configure NFC Tag on MFP according to the teaching of 
     With respect to claim 5, which further limits claim 4, the combination of Aritomi’058 and Ricoh Connector app Configure NFC Tag on MFP does not teach wherein the operating key is provided on the inclined portion that is located on the interior side of the short-range wireless communicator on the operation panel and inclined downward toward the interior side. 
     Ikeno’353 teaches wherein the operating key (Fig.4, item 225) is provided on the inclined portion that is located on the interior side of the short-range wireless communicator (Fig.4, item 261)  on the operation panel and inclined downward toward the interior side (Fig.3 and Fig.4).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058 and Ricoh Connector app Configure NFC Tag on MFP according to the teaching of Ikeno’353 to have the operation panel (Fig.4B, item 160 in Aritomi’058) in a shape such that the short-range wireless communicator (Fig.4B, item 45) is provided on an inclined portion that is inclined upward from the near side to an interior side of the operation 
     With respect to claim 6, which further limits claim 1, the combination of Aritomi’058 and Ricoh Connector app Configure NFC Tag on MFP does not teach wherein the operation panel has an inclined portion formed from a top surface to a side surface on the operation panel, and the operation key is arrange on the top surface and the short-range wireless communicator is arranged on the inclined portion. 
     Ikeno’353 teaches wherein the operation panel has an inclined portion formed from a top surface to a side surface on the operation panel, and the operation key (Fig.4, item 225) is arrange on the top surface and the short-range wireless communicator (Fig.4, item 261) is arranged on the inclined portion (Fig.3 and Fig.4).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058 and Ricoh Connector app Configure NFC Tag on MFP according to the teaching of Ikeno’353 to have the operation panel (Fig.4B, item 160 in Aritomi’058) in a shape such that the short-range wireless communicator (Fig.4B, item 45) is provided on an inclined portion that is inclined upward from the near side to an interior side of the operation panel and the operation key is arranged on an inclined portion with a different inclination angle other than that of the inclined portion on the operation panel because this will 
     With respect to claim 7, which further limits claim 1, the combination of Aritomi’058 and Ricoh Connector app Configure NFC Tag on MFP does not teach wherein a projected portion is formed between the operating key and the short-range wireless communicator.
     Ikeno’353 teaches wherein a projected portion is formed between the operating key (Fig.4, item 225) and the short-range wireless communicator (Fig.4, item 225) (Fig.3 and Fig.4).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058 and Ricoh Connector app Configure NFC Tag on MFP according to the teaching of Ikeno’353 to have the operation panel (Fig.4B, item 160 in Aritomi’058) in a shape such that the short-range wireless communicator (Fig.4B, item 45) is provided on an inclined portion that is inclined upward from the near side to an interior side of the operation panel and the operation key is arranged on an inclined portion with a different inclination angle other than that of the inclined portion on the operation panel because this will make the operation panel of the MFP to have a better fashion which will enhance the MFP’s using experience.
     With respect to claim 8, which further limits claim 1, Aritomi’058 teaches wherein the short-range wireless communicator is provided in a region having a height different from that of the operating key [as shown in Fig.4B, the NFC 45 is located between the button 
     With respect to claim 9, which further limits claim 1, Aritomi’058 teaches wherein the short-range wireless communicator and the operating key are arranged on the same surface [as shown in Fig.4B, the NFC 45, the button “A”, the button “Start” are arrange on same surface]. 
     With respect to claim 10, which further limits claim 1, the combination of Aritomi’058 and Yamada’184 does not teach wherein the short-range wireless communicator and the operating key are arranged on different surfaces. 
     Ricoh Connector app Configure NFC Tag teaches wherein the short-range wireless communicator and the operating key are arranged on different surfaces [as shown in the image,

    PNG
    media_image1.png
    232
    399
    media_image1.png
    Greyscale
the operation keys  and the NFC are arranged on different surfaces].
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058 and Yamada’184 according to the teaching of Ricoh Connector app Configure NFC Tag 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Aritomi’058 (US 2014/0233058), Yamada’184 (US 2017/0017184), Ricoh Connector app Configure NFC Tag on MFP and further in view of Motoishi’465 (US 2013/0083465).
     With respect to claim 2, which further limits claim 1, the combination of Aritomi’058, Yamada’184 and Ricoh Connector app Configure NFC Tag on MFP does not teach wherein the operating key in the operation panel is an electrostatic capacitance detector key.
     Motoishi’465 teaches wherein the operating key in the operation panel is an electrostatic capacitance detector key (paragraph 172).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058, Yamada’184 and Ricoh Connector app Configure NFC Tag on MFP according to the teaching of Motoishi’465 to use the electrostatic capacitance detector keys as the button “A” and the button “Start” shown in Fig.4B in Aritomi’058 because this will allow the input instruction to be inputted more effectively.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aritomi’058 (US 2014/0233058), Yamada’184 (US 2017/0017184), Ricoh Connector app Configure NFC Tag and further in view of Nakamura’681 (US 2014/0168681).
     With respect to claim 11, which further limits claim 1, Aritomi’058 teach wherein the operation panel includes a first surface [regarding to the top surface of the panel portion  shown in Fig.4B] and a second surface [regarding to the front side surface of the panel portion shown in Fig.4B], the first surface is perpendicular to the second surface [as shown in Fig.4B, the top surface of the panel portion  (first surface) is perpendicular to the front side surface of the panel portion (the second surface)], the operating key is arrange on the first surface [as shown in Fig.4B, the button “A”, the button “Start” and the NFC 45 are arranged on the top surface of the panel portion], and
      The combination of Aritomi’058 and Yamada’184 does not teach the short-range wireless communicator is arranged on the second surface.   
     As shown in Fig.1 of Nakamura’681, the NFC 76 is located on the side where the operation panel 50 locate on the top side.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aritomi’058,Yamada’184 and Ricoh Connector app Configure NFC Tag according to the teaching of Nakamura’681 to arrange the NFC on the front side surface (the second surface) of the panel portion (Fig.4B in Aritomi’058) (the short-range wireless communicator is arranged on the second surface) because this will make the operation panel to have a better fashion.  
Changes in Shape In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)  (C.Rearrangement of Parts In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). ) because this will make the operation panel of the MFP to have a better fashion which will enhance the MFP’s using experience.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674